

Exhibit 10.1




THIRD AMENDMENT TO TERM LOAN CREDIT
AND SECURITY AGREEMENT


This Third Amendment to Term Loan Credit and Security Agreement (the
“Amendment”) is made this 25th day of September, 2017 by and among EVINE LIVE
INC., a Minnesota corporation (“EVINE”); VALUEVISION INTERACTIVE, INC., a
Minnesota corporation; VVI FULFILLMENT CENTER, INC., a Minnesota corporation;
VALUEVISION MEDIA ACQUISITIONS, INC., a Delaware corporation; VALUEVISION
RETAIL, INC., a Delaware corporation, NORWELL TELEVISION, LLC, a Delaware
limited liability company and PW ACQUISITION COMPANY, LLC, a Minnesota limited
liability company (each a “Borrower”, and collectively “Borrowers”); the
financial institutions which are now or which hereafter become a party thereto
as lenders (the “Lenders”) and GACP FINANCE CO., LLC (“GACP”), as agent for
Lenders (GACP, in such capacity, the “Agent”).
BACKGROUND
A.    On March 10, 2016, Borrowers, Lenders and Agent entered into, inter alia,
that certain Term Loan Credit and Security Agreement (as same has been or may be
amended, modified, renewed, extended, replaced or substituted from time to time,
the “Loan Agreement”) to reflect certain financing arrangements between the
parties thereto. The Loan Agreement and all other documents executed in
connection therewith to the date hereof are collectively referred to as the
“Existing Financing Agreements.” All capitalized terms not otherwise defined
herein shall have the meaning ascribed thereto in the Loan Agreement.


B.     The Borrowers have requested and the Agent and the Lenders have agreed to
amend certain terms and provisions contained in the Loan Agreement, subject to
the terms and conditions of this Amendment.


NOW, THEREFORE, with the foregoing background hereinafter deemed incorporated by
reference herein and made part hereof, the parties hereto, intending to be
legally bound, promise and agree as follows:
1.Amendment. Upon the Effective Date, the Loan Agreement shall be amended as
follows:
(a)Section 6.5(a) and (b) of the Loan Agreement shall be deleted in their
entirety and replaced as follows:
(a)Fixed Charge Coverage Ratio. (i) If the PNC Credit Agreement (or any
refinancing indebtedness in respect thereof) is in effect, if at any time during
any fiscal quarter, (x) an Event of Default is continuing or (y) Borrowers’
Undrawn Availability (as defined in the PNC Credit Agreement as in effect on the
date hereof) is equal to or less than the greater of 12% of the Maximum
Revolving Advance Amount (as defined in the PNC Credit Agreement as in effect on
the date hereof) or $10,800,000, cause to be






LEGAL_US_E # 130335065.2

--------------------------------------------------------------------------------




maintained as of the end of the fiscal quarter immediately prior to the fiscal
quarter during which Borrowers’ Undrawn Availability was less than the foregoing
amount or during which such Event of Default occurred and as of the end of each
fiscal quarter thereafter until such Event of Default is waived or Undrawn
Availability at all times during a subsequent fiscal quarter is not less than
the greater of 12% of the Maximum Revolving Advance Amount or $10,800,000, a
Fixed Charge Coverage Ratio of not less than 1.1 to 1.0, measured in each case
on a trailing four (4) quarter basis or (ii) the PNC Credit Agreement (or any
refinancing indebtedness in respect thereof) is no longer effect, if at any time
during any fiscal quarter, (x) an Event of Default is continuing or (y)
Borrowers’ Liquidity is equal to or less than $7,500,000, cause to be maintained
as of the end of each fiscal quarter, a Fixed Charge Coverage Ratio of not less
than 1.1 to 1.0, measured in each case on a trailing four (4) quarter basis.
(b)Minimum EBITDA. (i) If the PNC Credit Agreement (or any refinancing
indebtedness in respect thereof) is in effect, if at any time during any fiscal
quarter, (x) an Event of Default is continuing or (y) Borrowers’ Undrawn
Availability (as defined in the PNC Credit Agreement as in effect on the date
hereof) is equal to or less than the greater of 12% of the Maximum Revolving
Advance Amount (as defined in the PNC Credit Agreement as in effect on the date
hereof) or $10,800,000, cause to be achieved a minimum EBITDA of not less than
the following amounts as of the end of the fiscal quarter immediately prior to
the fiscal quarter during which Borrowers’ Undrawn Availability was less than
the foregoing amount or during which such Event of Default occurred and as of
the end of each fiscal quarter thereafter until such Event of Default is waived
or Undrawn Availability at all times during a subsequent fiscal quarter is not
less than the greater of 12% of the Maximum Revolving Advance Amount or
$10,800,000 or (ii) the PNC Credit Agreement (or any refinancing indebtedness in
respect thereof) is no longer effect, if at any time during any fiscal quarter,
(x) an Event of Default is continuing or (y) Borrowers’ Liquidity is equal to or
less than $7,500,000, cause to be achieved a minimum EBITDA of not less than the
following amounts as of the end of each fiscal quarter (in each case to be
tested for the four quarter period then ending on or about the date specified
below):
Quarters Ending
Amount
July 31, 2017, October 31, 2017
$14,000,000
January 31, 2018 and thereafter
$16,000,000



2.Representations and Warranties. Each of the Borrowers hereby:


2


LEGAL_US_E # 130335065.2

--------------------------------------------------------------------------------




(a)    reaffirms all representations and warranties made to Agent and Lenders
under the Loan Agreement and all of the other Existing Financing Agreements and
confirms that after giving effect to any updated schedules all are true and
correct in all material respects as of the date hereof (except to the extent any
such representations and warranties specifically relate to a specific date, in
which case such representations and warranties were true and correct in all
material respects on and as of such other specific date);
(b)    reaffirms all of the covenants contained in the Loan Agreement and all of
the other Existing Financing Agreements, covenants to abide thereby until all
Obligations and other liabilities of Borrowers and Guarantors to Agent and
Lenders under the Loan Agreement and all of the other Existing Financing
Agreements of whatever nature and whenever incurred, are satisfied and/or
released by Agent and Lenders;
(c)    represents and warrants that no Default or Event of Default has occurred
and is continuing under any of the Existing Financing Agreements;
(d)    represents and warrants that it has the authority and legal right to
execute, deliver and carry out the terms of this Amendment, that such actions
were duly authorized by all necessary limited liability company or corporate
action, as applicable, and that the officers executing this Amendment on its
behalf were similarly authorized and empowered, and that this Amendment does not
contravene any provisions of its certificate of incorporation or formation,
operating agreement, bylaws, or other formation documents, as applicable, or of
any contract or agreement to which it is a party or by which any of its
properties are bound; and
(e)    represents and warrants that this Amendment and all assignments,
instruments, documents, and agreements executed and delivered in connection
herewith, are valid, binding and enforceable in accordance with their respective
terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, moratorium or similar laws affecting creditors’ rights
generally.
3.Conditions Precedent/Effectiveness Conditions. This Amendment shall be
effective upon the occurrence of the following conditions precedent, each in
form and substance satisfactory to Agent (the “Effective Date”):
(a) Agent’s receipt of this Amendment fully executed by the Borrowers;
(b)Agent’s receipt of a fully executed amendment to the PNC Credit Agreement in
form and substance satisfactory to the Agent;
(c)Agent shall have received a secretary and incumbency certificate for each
Borrower identifying all authorized officers with specimen signatures, a
certificate of no change to either the organizational documents of each
Borrower, or authorizing resolutions of each Borrower authorizing the execution
of this Amendment and the transactions contemplated herein from those previously
delivered to Agent and attaching authorizing resolutions from EVINE authorizing
this Amendment;


3


LEGAL_US_E # 130335065.2

--------------------------------------------------------------------------------




(d)Agent shall have received a closing certificate signed by the Chief Financial
Officer of each Borrower dated as of the Effective Date, stating that (i) all
representations and warranties set forth in the Loan Agreement and the Other
Documents are true and correct in all material respects on and as of such date
after giving effect to this Amendment, except to the extent such representation
or warranty was expressly made as of an earlier date, in which case, such
representation and warranty was true and correct in all material respects on and
as of such earlier date, (ii) each Borrower is on such date in compliance in all
material respects with all the terms and provisions set forth in the Loan
Agreement and the Other Documents and (iii) on such date no Default or Event of
Default has occurred or is continuing; and
(e)Agent’s receipt of such other documents as Agent or counsel to Agent may
reasonably request.
4.Further Assurances. Each of the Borrowers hereby agrees to take all such
actions and to execute and/or deliver to Agent and Lenders all such documents,
assignments, financing statements and other documents, as Agent and Lenders may
reasonably require from time to time, to effectuate and implement the purposes
of this Amendment.
5.Payment of Expenses. Borrowers shall pay or reimburse Agent and Lenders for
its reasonable attorneys’ fees and expenses in connection with the preparation,
negotiation and execution of this Amendment and the documents provided for
herein or related hereto.
6.Reaffirmation of Loan Agreement. Except as modified by the terms hereof, all
of the terms and conditions of the Loan Agreement, as amended, and all other of
the Existing Financing Agreements are hereby reaffirmed and shall continue in
full force and effect as therein written.
7.[Reserved].
8.Miscellaneous.
(a)Third Party Rights. No rights are intended to be created hereunder for the
benefit of any third party donee, creditor, or incidental beneficiary.
(b)Headings. The headings of any paragraph of this Amendment are for convenience
only and shall not be used to interpret any provision hereof.
(c)Modifications. No modification hereof or any agreement referred to herein
shall be binding or enforceable unless in writing and signed on behalf of the
party against whom enforcement is sought.
(d)Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York applied to contracts to be
performed wholly within the State of New York.
(e)Counterparts. This Amendment may be executed in any number of and by
different parties hereto on separate counterparts, all of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute one and the same agreement. Any signature


4


LEGAL_US_E # 130335065.2

--------------------------------------------------------------------------------




delivered by a party by facsimile transmission or PDF shall be deemed to be an
original signature hereto.
[Remainder of page intentionally left blank]




















































































5


LEGAL_US_E # 130335065.2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their duly authorized officers as of the date first above written.


BORROWERS:
EVINE LIVE INC.
 
 
 
 
By:
/s/ TIMOTHY PETERMAN
 
Name:
Timothy Peterman
 
Title:
Chief Financial Officer
 
 
 
 
VALUEVISION INTERACTIVE, INC.
 
 
 
 
By:
/s/ TIMOTHY PETERMAN
 
Name:
Timothy Peterman
 
Title:
Chief Financial Officer
 
 
 
 
VVI FULFILLMENT CENTER, INC.
 
 
 
 
By:
/s/ TIMOTHY PETERMAN
 
Name:
Timothy Peterman
 
Title:
Chief Financial Officer
 
 
 
 
VALUEVISION MEDIA ACQUISITIONS, INC.
 
 
 
 
By:
/s/ TIMOTHY PETERMAN
 
Name:
Timothy Peterman
 
Title:
Chief Financial Officer
 
 
 
 
VALUEVISION RETAIL, INC.
 
 
 
 
By:
/s/ TIMOTHY PETERMAN
 
Name:
Timothy Peterman
 
Title:
Chief Financial Officer
 
 
 
 
NORWELL TELEVISION, LLC
 
 
 
 
By:
/s/ TIMOTHY PETERMAN
 
Name:
Timothy Peterman
 
Title:
Chief Financial Officer



[SIGNATURE PAGE TO THIRD AMENDMENT TO TERM LOAN CREDIT AND SECURITY AGREEMENT]
LEGAL_US_E # 130335065.2



--------------------------------------------------------------------------------




 
PW ACQUISITION COMPANY, LLC
 
 
 
 
By:
/s/ TIMOTHY PETERMAN
 
Name:
Timothy Peterman
 
Title:
Chief Financial Officer





















































[SIGNATURE PAGE TO THIRD AMENDMENT TO TERM LOAN CREDIT AND SECURITY AGREEMENT]
LEGAL_US_E # 130335065.2



--------------------------------------------------------------------------------




AGENT:
GACP FINANCE CO., LLC, as Agent
 
 
 
 
By:
/s/ JOHN AHN
 
 
John Ahn, President
 
 
 
 
 
 
 
 
 
LENDERS:
 
GACP I, L.P., as Lender
 
 
 
 
By:
/s/ JOHN AHN
 
 
John Ahn, President
 
 
 



























[SIGNATURE PAGE TO THIRD AMENDMENT TO TERM LOAN CREDIT AND SECURITY AGREEMENT]
LEGAL_US_E # 130335065.2

